DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with  Scott Elchert on June 17, 2022.
The application has been amended as follows: 
1.	(currently amended)  A non-transitory computer-readable recording medium storing therein instructions executable by one or more computers, the instructions comprising:
	instructions for acquiring a captured image including a face to which a plurality of markers and a reference marker are attached at a plurality of positions associated with a plurality of action units;
	instructions for detecting each of the positions of the plurality of markers with reference to the reference marker whose position is not changed in the captured image;
	instructions for judging an occurrence intensity of a first action unit associated with a first marker of the plurality of action units in accordance with a judgment criterion of an action unit and a position of the first marker; and
	instructions for outputting the occurrence intensity of the first action unit in association with the captured image, wherein
	the judging includes judging the occurrence intensity of the first action unit in accordance with an amount of movement of the first marker calculated based on a distance between a reference position of the first marker included in the judgment criterion and the position of the first marker, or
	judging the occurrence intensity of the first action unit in accordance with a degree of match between a movement vector of the first marker and a reference vector of the first action unit included in the judgment criterion, the movement vector being calculated based on the reference position of the first marker included in the judgment criterion and the position of the first marker.

2-3.	(canceled)  

4.	(original)  The non-transitory computer-readable recording medium according to claim 1, wherein the judging includes judging the occurrence intensity of the first action unit in accordance with the judgment criterion, the position of the first marker, and a position of a second marker included in the plurality of markers.

5.	(currently amended)  The non-transitory computer-readable recording medium according to claim 1, wherein the instructions further includes instructions for judging an occurrence intensity of a second action unit from among the plurality of action units in accordance with a change in[[ the]] a distance between the position of the first marker and a position of a second marker included in the plurality of markers.

6.	(currently amended)  A computer-implemented judgement method comprising:
	acquiring a captured image including a face to which a plurality of markers and a reference marker are attached at a plurality of positions associated with a plurality of action units;
	detecting each of the positions of the plurality of markers with reference to the reference marker whose position is not changed in the captured image;
	judging an occurrence intensity of a first action unit associated with a first marker of the plurality of action units in accordance with a judgment criterion of an action unit and a position of the first marker; and
	outputting the occurrence intensity of the first action unit in association with the captured image, wherein
	the judging includes judging the occurrence intensity of the first action unit in accordance with an amount of movement of the first marker calculated based on a distance between a reference position of the first marker included in the judgment criterion and the position of the first marker, or
	judging the occurrence intensity of the first action unit in accordance with a degree of match between a movement vector of the first marker and a reference vector of the first action unit included in the judgment criterion, the movement vector being calculated based on the reference position of the first marker included in the judgment criterion and the position of the first marker.

7-8.	(canceled)

9.	(original)  The computer-implemented judgement method according to claim 6, wherein the judging includes judging the occurrence intensity of the first action unit in accordance with the judgment criterion, the position of the first marker, and a position of a second marker included in the plurality of markers.

10.	(currently amended)  The computer-implemented judgement method according to claim 6, further including judging an occurrence intensity of a second action unit from among the plurality of action units in accordance with a change in the distance between[[ the]] a position of the first marker and a position of a second marker included in the plurality of markers.

11.	(currently amended)  A judgement apparatus comprising:
	one or more memories; and
	one or more processors coupled to the one or more memories and the one or more processors configured to:
		acquire a captured image including a face to which a plurality of markers and a reference marker are attached at a plurality of positions associated with a plurality of action units;
		detect each of the positions of the plurality of markers with reference to the reference marker whose position is not changed in the captured image;
		judge an occurrence intensity of a first action unit associated with a first marker of the plurality of action units in accordance with a judgment criterion of an action unit and a position of the first marker; and
		output the occurrence intensity of the first action unit in association with the captured image, wherein
	the judging includes judging the occurrence intensity of the first action unit in accordance with an amount of movement of the first marker calculated based on a distance between a reference position of the first marker included in the judgment criterion and the position of the first marker, or
	judging the occurrence intensity of the first action unit in accordance with a degree of match between a movement vector of the first marker and a reference vector of the first action unit included in the judgment criterion, the movement vector being calculated based on the reference position of the first marker included in the judgment criterion and the position of the first marker.

12-13.	(canceled)

14.	(original)  The judgement apparatus according to claim 11, wherein the one or more processors are further configured to judge the occurrence intensity of the first action unit in accordance with the judgment criterion, the position of the first marker, and a position of a second marker included in the plurality of markers.

15.	(currently amended)  The judgement apparatus according to claim 11, wherein the one or more processors are further configured to judge an occurrence intensity of a second action unit from among the plurality of action units in accordance with a change in[[ the]] a distance between the position of the first marker and a position of a second marker included in the plurality of markers.



Allowable Subject Matter

Claims 1, 4-6, 9-11, 14, 15 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 06/01/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647